PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $19,175.00 for enhancements to the respondent’s child support enforcement system. The documentation for these services was not properly processed for payment by the respondent in the appropriate fiscal year. In its Answer, the respondent admits the validity of the claim and the amount. Respondent further states that there were sufficient funds available during the fiscal year in question with which to pay the claim.
In view of the foregoing, the Court makes an award in the amount of $19,175.00.
Award of $19,175.00.